COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges O’Brien, Malveaux and Callins
              Argued at Alexandria, Virginia


              TIFFANY RENA TWYMAN
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1228-21-4                               JUDGE MARY BENNETT MALVEAUX
                                                                                AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF CULPEPER COUNTY
                                                Dale B. Durrer, Judge

                               Monica J. Chernin (Law Offices of Monica J. Chernin, P.C., on
                               briefs), for appellant.

                               Justin B. Hill, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Tiffany Rena Twyman (“appellant”) was convicted of welfare fraud, in violation of Code

              § 63.2-522. On appeal, she contends that the trial court erred in denying her request for a deferred

              disposition. For the following reasons, we affirm.

                                                       I. BACKGROUND

                     On December 16, 2019, appellant was indicted for welfare fraud, in violation of Code

              § 63.2-522. On April 7, 2021, the trial court conducted a bench trial. The evidence adduced at

              trial was that from 2014 to 2018, appellant received welfare benefits, specifically SNAP and

              childcare benefits, from Culpeper Human Services. During this period, appellant failed to

              inform Culpeper Human Services of a job she held that she was required to report to the agency.

              She also failed to report on her application for benefits that the father of her child lived with her.



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Appellant’s failure to report the job and her living situation resulted in an overpayment to her of

$18,945 in SNAP benefits and $49,265 in childcare benefits.

        During closing argument, counsel for appellant asked the trial court, if it were to find

appellant guilty, to “defer a final disposition of this until after t[he] presentence report, without a

finding of guilt, because we believe that there are extenuating factors that the [c]ourt needs to

hear to consider a deferred disposition in the end.” The Commonwealth asked the court to find

appellant guilty and not defer disposition.

        After reciting the evidence in the case, the court stated that it was “going to go ahead and

make a finding of guilt today.” On April 14, 2021, the trial court entered an order stating that, at

the April 7, 2021 trial, “[h]aving heard the evidence and the arguments of the Deputy

Commonwealth Attorney and [appellant], the [c]ourt finds [appellant] guilty of the . . . offense.”

        At the August 9, 2021 sentencing hearing, counsel for appellant noted that appellant had

made full restitution of the overpayment of benefits. Counsel asked the trial court to enter a

deferred disposition.

        The Commonwealth’s attorney stated that it did not agree to a deferred disposition under

the recently enacted Code § 19.2-298.02.1 The Commonwealth’s attorney also stated that he


        1
        Code § 19.2-298.02 was enacted in 2020 and became effective March 1, 2021. See
2020 Acts Sp. Sess. I cc. 20, 21. In pertinent part, the statute provides that

                [a] trial court presiding in a criminal case may, with the agreement
                of the defendant and the Commonwealth, after any plea or trial,
                with or without a determination, finding, or pronouncement of
                guilt, and notwithstanding the entry of a conviction order, upon
                consideration of the facts and circumstances of the case, including
                (i) mitigating factors relating to the defendant or the offense,
                (ii) the request of the victim, or (iii) any other appropriate factors,
                defer proceedings, defer entry of a conviction order, if none, or
                defer entry of a final order, and continue the case for final
                disposition, on such reasonable terms and conditions as may be
                agreed upon by the parties and placed on the record, or if there is
                no agreement, as may be imposed by the court. Final disposition
                                                   -2-
“believe[d] the [c]ourt still ha[d] the option” to defer disposition under Starrs v. Commonwealth,

287 Va. 1 (2014), or Hernandez v. Commonwealth, 281 Va. 222 (2011), and that the

Commonwealth would not argue against a deferral under this method.

       The trial court took the issue under advisement.

       On October 13, 2021, the trial court issued a letter opinion denying appellant’s request

for a deferred disposition. At the outset of the opinion, the trial court stated that there were two

issues for it to resolve: (1) whether, in the absence of the Commonwealth’s express agreement, it

had the statutory authority to impose a deferred disposition under Code § 19.2-298.02; and

(2) whether the enactment of Code § 19.2-298.02 abrogated the decision in Starrs and its

progeny recognizing the inherent authority of trial courts to grant deferred dispositions. As for

the first issue, the court found that Code § 19.2-298.02 was “not applicable to the facts of this

case because the Commonwealth is not in agreement which is a necessary statutory requirement

for a deferred disposition.” As for the second issue, the court found that it could defer a

disposition “under the limited rationale promulgated in Starrs,” but declined to do so.

       On October 20, 2021, the court entered an order denying appellant’s motion for a

deferred disposition.

         This appeal followed.

                                          II. ANALYSIS

       “Whether a trial court ‘has authority to take a case under advisement and defer a finding

of guilt is a question of law’ reviewed de novo on appeal.” Vandyke v. Commonwealth, 71

Va. App. 723, 729 (2020) (quoting White v. Commonwealth, 67 Va. App. 599, 604 (2017)).




               may include (a) conviction of the original charge, (b) conviction of
               an alternative charge, or (c) dismissal of the proceedings.

Code § 19.2-298.02(A).
                                                -3-
       On appeal, appellant challenges the trial court’s denial of her request to defer disposition

in this case, arguing that the court disregarded its inherent authority to do so.2

       Virginia appellate courts have on several occasions addressed whether a court has the

inherent ability to defer a disposition. In Hernandez, 281 Va. at 226, our Supreme Court held

that “[u]ntil the court enters a written order finding the defendant guilty of a crime, the court has

the inherent authority to take the matter under advisement or to continue the case for disposition

at a later date.” The Court further held that a trial court’s statement that the evidence was

sufficient to convict does not amount to a “judgment of conviction” or “a formal adjudication of

guilt.” Id. at 225, 226. In Starrs, 287 Va. at 13, our Supreme Court reaffirmed the holding of

Hernandez in the context of a guilty plea, concluding that trial courts “retain[] the inherent

authority to withhold a finding of guilt” and “to defer the disposition” even after entering a guilty

plea on the record. “Thus, the Supreme Court’s decisions in Hernandez and Starrs identify a

narrow aspect of judicial authority prior to the entry of the conviction order that permits a trial




       2
          While appellant presents four assignments of error, we only address her fourth, which
concerns the trial court’s inherent authority to defer judgment.
        Appellant’s first assignment of error challenges the trial court’s ruling that Code
§ 19.2-298.02 does not allow a trial court to defer a disposition absent express agreement of the
Commonwealth and the defendant. However, on appeal, in briefing, and at oral argument,
appellant abandoned this specific argument, and thus we do not address it. See Adeniran v.
Commonwealth, 63 Va. App. 617, 626 n.3 (2014) (declining to address issues where an appellant
abandoned his argument).
        In her second and third assignments of error, appellant argues that the trial court erred in
finding that Code §19.2-298.02 “controls and disallows the [trial] [c]ourt from deferring a
disposition, removing the [c]ourt’s inherent authority to defer a disposition,” and in finding that
“Code §19.2-298.02 limits the [c]ourt’s discretion to only those cases where the Commonwealth
agrees with the defendant.” However, as noted above, the trial court did not make these findings.
Rather, it found that it did have the inherent authority to defer disposition, despite the enactment
of Code §19.2-298.02, but chose not to in this case. Consequently, we do not address these
arguments on appeal. See Royal Indem. Co. v. Tyco Fire Products, LP, 281 Va. 157, 171 (2011)
(holding that the Court could not address an assignment of error because the appellant alleged
“that the circuit court erred in making a ruling that it did not make”).
                                                 -4-
court, ‘in the exercise of its discretion,’ to defer the disposition of a criminal trial until a later

date.” Harris v. Commonwealth, 63 Va. App. 525, 533 (2014) (emphasis added).

        Our Supreme Court further addressed the holdings of Starrs and Hernandez in Lewis v.

Commonwealth, 295 Va. 454, 466 (2018), in which the Court noted that “[t]he defining moment

in terms of assessing whether the court has inherent authority to defer disposition . . . is when it

adjudicates that the defendant is guilty of the specific charge, not when it enters a written order.”

Thus, under Lewis, “once a trial court orally pronounces a defendant guilty, it loses the authority

to defer disposition, even if it has not yet entered a conviction order.” Vandyke, 71 Va. App. at

734.3

        Appellant argues that the trial court erred in denying her request for a deferred disposition

because it retained the inherent authority to do so under Hernandez and Starrs. However, her

argument fails to recognize that at the time the trial court made its ruling on whether to grant a

deferred disposition, it had no authority to do so. At the April 7, 2021 trial, after hearing

evidence in the case, the trial court stated that it was “going to go ahead and make a finding of

guilt today.” Under Lewis, this was the “defining moment” at which the court lost the authority



        3
          Code § 19.2-298.02, enacted following the decisions in Hernandez and Starrs,
specifically allows for a trial court to defer disposition “with or without a determination, finding,
or pronouncement of guilt, and notwithstanding the entry of a conviction order.” However, that
statute also provides that the trial court may defer disposition in a case “with the agreement of
the defendant and the Commonwealth.” Code § 19.2-298.02(A). Here, the Commonwealth did
not agree to a deferred disposition. While appellant argued below that the statute could be
construed as not requiring the consent of the Commonwealth for its application, as noted
previously, she abandoned this argument on appeal.
        In addition, appellant argues on appeal that the decisions in Hernandez and Starrs remain
good law following the enactment of Code § 19.2-298.02. However, we need not decide this
issue because even if Hernandez and Starrs have not been abrogated by Code § 19.2-298.02, the
result in this case would be the same, due to the timing of the trial court’s pronouncement of
guilt. Therefore, for purposes of this appeal, we assume without deciding that Hernandez and
Starrs have not been abrogated by the enactment of Code § 19.2-298.02. See generally
Commonwealth v. Swann, 290 Va. 194, 196 (2015) (recognizing that appellate courts decide
cases on the “best and narrowest grounds”).
                                                  -5-
to defer disposition.4 Lewis, 295 Va. at 466. Further, this finding of guilt was memorialized in a

written conviction order entered on April 14, 2021. Here, “the circuit court did more than

merely find the evidence sufficient to find [appellant] guilty . . .; it actually found h[er] guilty.”

Id. at 464. It is clear that the trial court erred in ruling that it had the ability to enter a deferred

disposition at the time it ruled on the issue, as it had already orally and in writing pronounced

appellant guilty of violating Code § 63.2-522.

        Although the trial court erred in finding that it could have deferred disposition pursuant to

Hernandez and Starrs, it did not take such action. “Under the right result for the wrong reason

doctrine, ‘it is the settled rule that how[ever] erroneous . . . may be the reasons of the court for its

judgment upon the face of the judgment itself, if the judgment be right, it will not be disturbed on

account of the reasons.’” Perry v. Commonwealth, 280 Va. 572, 579 (2010) (alterations in

original) (quoting Schultz v. Schultz, 51 Va. (10 Gratt.) 358, 384 (1853)). “[W]hen considering

whether the ‘right result for the wrong reason’ doctrine should be applied, the standard of review

is whether the record demonstrates that all evidence necessary to the alternative ground for

affirmance was before the circuit court and, if that evidence was conflicting, how it resolved the


        4
           Despite its oral finding of guilt, immediately after the trial court found appellant guilty
it stated that it would set the matter for sentencing with “[a]ll options . . . still . . . on the table,”
including a deferred disposition. Subsequently, in its letter opinion, the trial court stated that at
the April 7 hearing it had “found the evidence sufficient to find [appellant] guilty but continued
the case for sentencing.” The court further stated that the transcript of that hearing reflected that
“the court indicated that it would allow [counsel for appellant] to argue for a deferred disposition
under [Code] § 19.2-298.02 and the line of cases permitting the same,” therefore “[t]he order
from April 7, 2021 requires correction under [Code] § 8.01-428 because the court wanted to
provide [appellant] with the opportunity to request a deferred disposition.” Although the record
reflects that the trial court intended to allow counsel for appellant to argue for a deferred
disposition and for the court to then consider such a disposition, it is clear under our past case
law that despite its intentions, the court lost any authority to do so after orally pronouncing
appellant guilty. Cf. Hackett v. Commonwealth, 293 Va. 392, 399-400 (2017) (holding that the
trial court did not have the authority to correct a conviction order via a nunc pro tunc order even
though the record demonstrated an oral understanding between the trial court, the defendant, and
the Commonwealth that the trial court would modify the conviction upon completion of certain
conditions).
                                                  -6-
dispute, or weighed or credited contradicting testimony.” Banks v. Commonwealth, 280 Va. 612,

618 (2010). Here, the record contains all the evidence necessary for us to determine that the trial

court’s judgment denying appellant’s request for a deferred disposition was not erroneous. Even

though the trial court was incorrect in finding that it could have entered a deferred disposition

under Hernandez and Starrs after having issued both oral and written findings of guilt, it

nonetheless declined to do so. Although for the wrong reasons, it ultimately reached the right

result in declining to grant appellant a deferred disposition; therefore, we conclude that there is

no reversible error in its judgment.

                                        III. CONCLUSION

       Although we do so for an alternate ground than that relied on by the trial court, we affirm

its judgment.

                                                                                           Affirmed.




                                                -7-